Citation Nr: 9923615	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  99-14 391	)	DATE
	)
	)



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.




ATTORNEY FOR THE BOARD

A. Shawkey





INTRODUCTION

The veteran served on active duty from May 1969 to April 
1972.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following the proceedings at the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA) relating to claims by the 
veteran for VA benefits.

The claimant, R. V. C., in the present case is an attorney 
who was retained by the veteran on June 1997.

The RO notified both the veteran and her attorney by letter 
dated June 24, 1999, that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due-
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney.


FINDINGS OF FACT

1.  An initial Board decision on May 21, 1997, denied 
entitlement to service connection for a chronic acquired 
psychiatric disorder.  

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.



3.  The attorney, R. V. C., was retained within one year 
after the May 21, 1997, Board decision.

4.  The fee agreement signed by the parties in June 1997 was 
revised by the parties on December 24, 1998.

5.  The new agreement signed by the parties in December 1998 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, such fee to be paid by VA from past-
due benefits; it also provides that any prior award of 
attorney fees for representation before the Court of Appeals 
for Veterans Claims (Court) under the Equal Access to Justice 
Act (EAJA) will not be offset by the contingency fee of 20 
percent of past-due benefits in the event that such a 
contingent fee is the result of a Court remand that did not 
direct and/or order that an award of benefits be made.


CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney, 
R. V. C. and the veteran as to VA representation have not 
been met.  38 U.S.C.A. § 5904(d)(1) (West 1991); 38 C.F.R. 
§ 20.609(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1998).  

On June 19, 1998, the Board denied the veteran's claim for 
service connection for an acquired psychiatric disorder.  The 
notice of disagreement which preceded the Board decision with 
respect to the increased rating issue involved was received 
by the RO after November 18, 1988.  In June  1997 the veteran 
and his attorney, R. V. C., executed a contract by which the 
attorney was retained to provide legal services in connection 
with the veteran's VA claim.  This contract was followed by a 
revised contract signed by the parties on December 24, 1998, 
also in connection with the veteran's VA claim.  Thus, the 
three statutory and regulatory criteria necessary for the 
attorney to charge a fee for his services have been met.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c) (1998).  

However, before VA can pay attorney fees out of the veteran's 
past-due benefits, it must also be determined whether the fee 
agreement between the veteran and the attorney, R. V. C., is 
valid.

The applicable regulation specifies that the claimant and an 
attorney-at-law may enter into a fee agreement providing that 
payment for the services of the attorney-at-law will be made 
directly to the attorney-at-law by VA.  Such payment will be 
made out of any past-due benefits awarded as a result of a 
successful appeal to the Board following a prior denial of 
such benefits by the Board.  Such an agreement will be 
honored by the VA only if the following conditions are met:

(i)  The total fee payable (excluding 
expenses) does not exceed 20 percent of 
the total amount of the past-due benefits 
awarded.  

(ii)  The amount of the fee is contingent 
on whether or not the claim is resolved 
in a manner favorable to the claimant or 
appellant, and

(iii)  The award of past-due benefits 
results in a cash payment to a claimant 
or an appellant from which the fee may be 
deducted.  

38 C.F.R. § 20.609 (h) (1998).



In June 1997, the veteran and the attorney, R. V. C., 
executed a document entitled "Attorney-Client Fee 
Contract."  The parties replaced this contract with a newly 
revised contract on December 24, 1998.  The revised document 
states in paragraph three entitled "Contingent Fee" that 
"Client agrees to pay a fee equal to twenty percent of the 
total amount of any past-due benefits awarded on the basis of 
Client's claim with the U.S. Department of Veterans 
Affairs."  The document goes on to say that "in the event 
that the Court [U.S. Court of Appeals for Veterans Claims] 
remands the Client's case without directing and/or ordering 
an award of benefits to be made, no offset will be made 
against the entitlement paid under paragraph 3 above 
(entitled Contingent Fee) of Attorney's percentage of past-
due benefits in the amount of the sum of attorney fees 
awarded by the Court under the provisions of EAJA [Equal 
Access to Justice Act], if there is an ultimately successful 
recovery of past due benefits for Client."

While the law does not preclude the claimant's attorney from 
being awarded fees from past-due benefits under 38 U.S.C.A. 
§ 5904(d) and under EAJA, he bears the responsibility of 
refunding to the claimant the amount of the smaller fee if 
such fees are for the "same work".  VAOPGCPREC 12-97; 
Section 506(d) of the Federal Courts Administration Act of 
1992 (FCAA), Pub. L. No. 102-572, 106 Stat. 4506; Shaw v. 
Gober, 10 Vet. App. 498 (1997). 

Although the Board has no authority to take action to offset 
the amount of EAJA fees in the event that such fees are for 
the "same work" as under § 5904, the Board does have the 
authority, and indeed the responsibility, to determine 
whether such fees are payable directly by VA from past-due 
benefits under § 5904(d).   

Because the December 1998 fee agreement between the veteran 
and his attorney allows for a total fee payable beyond 20 
percent of the total amount of past-due benefits by 
specifically precluding an offset, the fee agreement may not 
be recognized by the Board as a valid fee agreement for VA 
purposes.  § 5904(d); 38 C.F.R. § 20.609 (h).  It follows 
that, without a valid fee agreement recognized by VA, 
attorney fees cannot be paid from past-due benefits awarded 
to the veteran.


ORDER

Eligibility for payment of attorney fees out of past-due 
benefits is denied.




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


